The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 18, 2014

                                       No. 04-13-00883-CR

                                        Santos GUEVARA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                          ORDER
        Appellant is represented on appeal by retained counsel, Mr. James R. Chapman. Mr.
Chapman has already been granted one thirty-five-day extension of time in which to file
appellant’s brief, which was due June 9, 2014. On June 4, 2014, Mr. Chapman filed a second
motion asking for an extension of time until August 9, 2014. In his motion, Mr. Chapman stated
there are three appeals, including this one, pending before this court that are all inter-related, and
he intends to file a motion to consolidate at a future date. Mr. Chapman also stated that a hearing
on whether appellant is indigent is set for June 12, 2014, in one of the three appeals (appellate
cause number 04-14-00303-CR). In an order dated June 10, 2014, this court ordered Mr.
Chapman’s motion for an extension of time held in abeyance and ordered Mr. Chapman to file a
letter with this court stating (1) the outcome of the indigency hearing in appellate cause number
04-14-00303-CR, and (2) whether appellant intends to pursue his appeal in appellate cause
number 04-13-00883-CR. On June 17, 2014, Mr. Chapman filed a letter stating appellant is
entitled to a free record in appellate cause number 04-14-00303-CR and appellant intends to
pursue his appeal in appellate cause number 04-13-00883-CR.

      We GRANT Mr. Chapman’s request for an extension of time and ORDER Mr.
Chapman to file appellant’s brief on or before August 11, 2014 (August 9, 2014 is a Saturday).
We advise Mr. Chapman that no further extensions of time will be considered or granted
without written proof of extraordinary circumstances.
      We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court